Citation Nr: 1808651	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  06-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a prostate disorder. 

2. Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis, status post medial meniscectomy, prior to February 14, 2011, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2003 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In June 2003, the RO granted service connection for osteoarthritis of the left knee and assigned an initial 10 percent rating, effective January 27, 2003.  In September 2008, the RO denied service connection for a prostate disorder.  In a September 2014 rating decision, the RO granted an increased rating of 20 percent for left knee osteoarthritis on and after February 14, 2011.  Thus, the Veteran appeals the current 10 percent rating prior to February 14, 2011, and 20 percent thereafter. 

The case was previously before the Board in January 2011, and again in May 2016, when it was remanded for additional development.   Thereafter, in November 2017, the Veteran had a Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must once again remand these claims for additional development.

The Veteran's service treatment records include a urinalysis dated October 30, 1983 which shows that trace protein, mucus, and a few bacteria were present.  WBC was 1-3, RBC was 0-2, and epithelial cells were 1-3.  Also of record is an October 18, 1984, urinalysis which shows that mucus was present and WBC was occult.  

A February 2011 VA examiner opined that the Veteran's chronic prostatitis may be service connected insofar as he was initially diagnosed and treated over the course of his active duty.  However, he also stated that there were no records confirming the Veteran' statement that he was treated for prostatitis during service.  In September 2014, the RO obtained an addendum medical opinion because the previous examiner did not review the Veteran's service treatment records (STRs).  The September 2014 VA examiner, however, opined that based on review of available medical evidence, there was no established nexus in service so it was less likely than not that any current prostatic condition was related to an in service event or injury.  In reaching this conclusion, the examiner observed that the STRs showed no complaints or treatment for prostatitis.  Specifically, he noted that urine cultures were ordered in 1984 at the time of the Veteran's motor vehicle accident, indicating that they were negative.  

The Board finds that an additional medical opinion is required, as the September 2014 examiner's opinion is inadequate.  The September 2014 VA examiner referenced the October 18, 1984 urinalysis, but did not acknowledge that it showed that mucus was present and WBC was occult.  Further, the examiner did not acknowledge the October 30, 1983 urinalysis.  

As the case must be remanded, additional efforts should also be undertaken to ensure that the Veteran's service treatment records are complete.  

The Veteran was last provided a VA examination in connection with his service-connected left knee disorder in February 2011.  More recently, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, while not pertinent here, with range of motion measurements of the opposite undamaged joint.  None of the VA examinations of record contain such information.  Moreover, at the November 2017 Board hearing, the Veteran indicated that his left knee disorder had increased in severity.  Therefore, a new VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete STRs, to include all clinical records and all urinalysis results from Erling Berquist Regional Hospital USAF.  If these records are unavailable, a notation of such must be made in the claims file.

2. Make arrangements to update the Veteran's complete treatment records from St. Vincent's Hospital in Worcester, MA, dated from January 1987 forward, as well as his complete treatment records from Desio Sports Clinic.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 1995 to April 2009 and dated from July 2014 forward.  

4. After the above development has been completed, schedule the Veteran for the appropriate VA examination to determine the etiology of his chronic prostatitis. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing.

The examiner should elicit a full history from the Veteran. 

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current chronic prostatitis had its clinical onset during service or is related to any incident of service.  

In providing this opinion, the examiner must address the in-service urinalysis dated October 30, 1983, which showed that trace protein, mucus, and a few bacteria were present and that WBC was 1-3, RBC was 0-2, and epithelial cells were 1-3; the October 18, 1984, urinalysis which showed that mucus was present and WBC was occult; and the May 2009 letter from S.G., indicating that the Veteran's in-service urine sample results showed 4+ for white blood cells but no diplococci.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

5. Schedule the Veteran for the appropriate VA examination to determine the severity of his left knee disorder.  The claims folder should be made available to the examiner for review, and the examination report should reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

Consistent with the Court's holding in Correia, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

Functional loss during flare-ups and on repeated use: Consistent with the Court's holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner should elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner should also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner should provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 

 If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner should specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




